Case 2:21-cv-00928-JMV-JBC Document 15 Filed 08/04/21 Page 1 of 13 PageID: 217




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


    MRS. WORLD LLC,

                Plaintiff,
                                                                   Civil Action No. 21-928
         v.                                                              (JMV) (JBC)

    TANA JOHNSON,                                                         OPINION

                Defendant.


John Michael Vazquez, U.S.D.J.

        This matter arises from Plaintiff’s allegations that Defendant emailed a libelous press

release to Plaintiff’s business associates, which caused the associates to terminate their business

dealings with Plaintiff. Presently before the Court are three motions filed by Defendant: (1) a

motion to dismiss for lack of subject-matter jurisdiction; (2) a motion to dismiss for lack of

personal jurisdiction over Defendant; and (3) a motion to strike the declaration of Alice Lee

Giannetta filed on March 9, 2021. The Court reviewed all the submissions in support and in

opposition 1 and considered the motions without oral argument pursuant to Federal Rule of Civil

Procedure 78(b) and Local Civil Rule 78.1(b). For the reasons discussed below, the motions to

dismiss are GRANTED and the motion to strike is DENIED.


1
  Defendant’s brief in support of her motion to dismiss for lack of subject-matter jurisdiction will
be referred to as “SMJ Br.,” D.E. 3. Plaintiff’s opposition brief to the motion to dismiss for lack
of subject-matter jurisdiction will be referred to as “SMJ Opp.,” D.E. 7. Defendant’s reply brief
in further support of her motion to dismiss for lack of subject-matter jurisdiction will be referred
to as “SMJ Reply,” D.E. 10. Defendant’s brief in support of her motion to dismiss for lack of
personal jurisdiction will be referred to as “PJ Br.,” D.E. 4. Plaintiff’s opposition brief to the
motion to dismiss for lack of personal jurisdiction will be referred to as “PJ Opp.,” D.E. 8.
Defendant’s reply brief in further support of her motion to dismiss for lack of personal jurisdiction
will be referred to as “PJ Reply,” D.E. 11.
Case 2:21-cv-00928-JMV-JBC Document 15 Filed 08/04/21 Page 2 of 13 PageID: 218




    I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY 2

         Plaintiff Mrs. World LLC “is a domestic limited liability company formed and registered

in New Jersey.” Compl. ¶ 1. Alice Lee Giannetta is the sole member. Id. ¶ 3. Plaintiff is the

license holder of the “Mrs. World 2021” Beauty Pageant. Id. ¶ 2. On or about March 4, 2020,

Plaintiff entered into a contract with Vogue Jewelers, Chandimal Jayasinghe, and the Lifestyle

Company (the “Sri Lanka Partners”) to host the Mrs. World 2021 Beauty Pageant in Colombo, Sri

Lanka. Id. ¶¶ 4-5.

         Defendant Tana Johnson is a resident of Montana who “holds herself out to be the Vice

President of Mrs. World Incorporated.” Id. ¶¶ 6, 16. Defendant has no prior relationships with

the Sri Lanka Partners and, although she was aware of Plaintiff’s contract with them, Defendant

was not a party to that agreement. Id. ¶¶ 7-8. “Upon information and belief,” on or before May

4, 2020, Defendant “emailed a libelous press release to many business associates of the Plaintiff

including but not limited to the Sri Lanka Partners.” Id. ¶¶ 10, 32. Plaintiff alleges that Defendant

emailed the press release “to create discord between the Plaintiff and the Sri Lanka Partners with

purpose to disrupt” Plaintiff’s contract. Id. ¶ 33.

         In the press release, Defendant claimed that “Plaintiff misappropriated the funds and

revenues from the Sri Lanka Partners and called the Plaintiff a ‘liar and a thief.’” Id. ¶ 34. The

press release cautioned: “Don’t be dragged into her [(Plaintiff’s)] now well known web of ugliness,

The spots on the Leopard do not change.” Id. ¶ 35. Finally, the press release stated the following:

                If any of you paid monies to her [Plaintiff] for any purported Mrs.
                World [2021] related purpose - that’s money stolen! We urge you
                demand it returned to you immediately . . . . Failure for her to return
                said sums in our opinion elevates the matter to a criminal level. We


2
 The factual background is taken from the Complaint (“Compl.”), D.E. 1. When reviewing a
motion to dismiss, the Court accepts as true all well-pleaded facts in the complaint. Fowler v.
UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).
                                                  2
Case 2:21-cv-00928-JMV-JBC Document 15 Filed 08/04/21 Page 3 of 13 PageID: 219




                would suggest you approach the US Consulate to report the issue for
                their advice. We regret all of this but it’s done not by us!

Id. ¶ 36 (alterations in original).

        The Sri Lanka Partners then “terminate[d] their business dealings with the Plaintiff and

cited to Defendant Johnson’s libelous press release as the direct cause of the termination.” Id. ¶¶

11, 37. After canceling their contract with Plaintiff, the Sri Lanka Partners entered into a contract

with Defendant to host the Mrs. World 2021 Beauty Pageant. Id. ¶ 38. Additionally, one of the

Sri Lanka Partners informed Plaintiff “that they were no longer discussing pageant/fall fashion

events with her in the future.” Id. ¶ 41.

        Plaintiff alleges that Defendant’s statements in the press release were “not privileged”;

“intended to be and are false and malicious”; “made with reckless disregard to the truth”; and

“made with intentions to not only terminate the March contract that the Plaintiff entered into with

the Sri Lanka Partners, but to also prevent the Plaintiff from entering into any future contracts or .

. . business dealings in the pageant world business.” Id. ¶ 42.

        Plaintiff filed a Complaint on January 20, 2021. D.E. 1. The Complaint alleges two counts:

(1) tortious interference with contractual relation; and (2) tortious interference with prospective

economic advantage. Defendant then filed the present motions to dismiss, D.E. 3, 4, which

Plaintiff opposed, D.E. 7, 8, and to which Defendant replied, D.E. 10, 11. On March 9, 2021,

Plaintiff filed a corrected exhibit to fix a typographical error on the Declaration of Alice Lee

Giannetta, which was filed originally as an attachment to Plaintiff’s opposition brief to the motion

to dismiss for lack of personal jurisdiction. D.E. 12. The same day, Defendant filed a “Objection

to and Motion to Strike Late Filed Declaration of Alice Lee Giannetta (Document 12), or, in the

Alternative, Evidentiary Objections to the Declaration of Alice Lee Giannetta Filed March 9,

2021.” D.E. 13.


                                                  3
Case 2:21-cv-00928-JMV-JBC Document 15 Filed 08/04/21 Page 4 of 13 PageID: 220




   II.      STANDARDS OF REVIEW

            A. Rule 12(b)(1)

         To decide a Federal Rule of Civil Procedure 12(b)(1) motion to dismiss for lack of subject-

matter jurisdiction, a court must first determine whether the party presents a facial or factual attack

against a complaint. A facial attack contests “subject matter jurisdiction without disputing the

facts alleged in the complaint, and it requires the court to ‘consider the allegations of the complaint

as true.’” Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016) (quoting Petruska v. Gannon

Univ., 462 F.3d 294, 302 n.3 (3d Cir. 2006)). A factual attack challenges “the factual allegations

underlying the complaint’s assertion of jurisdiction, either through the filing of an answer or

‘otherwise presenting competing facts.’” Id. at 346 (quoting Constitution Party v. Aichele, 757

F.3d 347, 358 (3d Cir. 2014)). The burden is on the plaintiff to prove that the Court has

jurisdiction. Gould Elecs. Inc. v. United States, 220 F.3d 169, 178 (3d Cir. 2000), holding modified

by Simon v. United States, 341 F.3d 193 (3d Cir. 2003).

         Here, Defendant mounts a facial challenge to this Court’s subject-matter jurisdiction. PJ

Br. at 1 (“the complaint does not set forth facts sufficient to establish this court’s subject-matter

jurisdiction over the claims set forth in the complaint”). As a result, like a Rule 12(b)(6) motion

to dismiss, “the Court must consider the allegations of the complaint as true.” Mortensen v. First

Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977).

            B. Rule 12(b)(2)

         Defendant also moves to dismiss under Federal Rule of Civil Procedure 12(b)(2) for lack

of personal jurisdiction. In such a motion, the plaintiff “bears the burden of demonstrating the

facts that establish personal jurisdiction.” Pinker v. Roche Holdings Ltd., 292 F.3d 361, 368 (3d

Cir. 2002). When a court “resolves the jurisdictional issue in the absence of an evidentiary hearing



                                                  4
Case 2:21-cv-00928-JMV-JBC Document 15 Filed 08/04/21 Page 5 of 13 PageID: 221




and without the benefit of discovery, the plaintiff need only establish a prima facie case of personal

jurisdiction.” Otsuka Pharm. Co. v. Mylan Inc., 106 F. Supp. 3d 456, 461 (D.N.J. 2015). In such

cases, a court “take[s] the allegations of the complaint as true.” Dayhoff Inc. v. H.J. Heinz Co., 86

F.3d 1287, 1302 (3d Cir. 1996).

       However, once a defendant raises a jurisdictional defense, “a plaintiff bears the burden of

proving by affidavits or other competent evidence that jurisdiction is proper.” Id. In other words,

the court looks beyond the pleadings to all relevant evidence and construes all disputed facts in

favor of a plaintiff. See Carteret Sav. Bank v. Shushan, 954 F.2d 141, 142 n.1 (3d Cir. 1992). A

plaintiff must establish “with reasonable particularity sufficient contacts between the defendant

and the forum state.” Otsuka, 106 F. Supp. 3d at 462 (citing Mellon Bank (E) PSFS, Nat’l Ass’n

v. Farino, 960 F.2d 1217, 1223 (3d Cir. 1992)). In addition, a court “may always revisit the issue

of personal jurisdiction if later revelations reveal that the facts alleged in support of jurisdiction

remain in dispute.” Otsuka, 106 F. Supp. 3d at 462 n.5 (citing Metcalfe v. Renaissance Marine,

Inc., 566 F.3d 324, 331 (3d Cir.2009)).

       “Personal, or in personam, jurisdiction, [generally] divides into two groups: ‘specific

jurisdiction’ and ‘general jurisdiction.’” Display Works, LLC v. Bartley, 182 F. Supp. 3d 166, 172

(D.N.J. 2016) (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 n.14 (1985)). Specific

jurisdiction “depends on an affiliatio[n] between the forum and the underlying controversy (i.e.,

an activity or an occurrence that takes place in the forum State and is therefore subject to the State’s

regulation).” Id. (quoting Walden v. Fiore, 571 U.S. 277, 284 n.6 (2014)). General jurisdiction

“permits a court to assert jurisdiction over a defendant based on a forum connection unrelated to

the underlying suit.” Id. (quoting Walden, 571 U.S. at 284 n.6). Personal jurisdiction can also be

obtained through consent, waiver, or in-state service on a defendant. See Carnival Cruise Lines,



                                                   5
Case 2:21-cv-00928-JMV-JBC Document 15 Filed 08/04/21 Page 6 of 13 PageID: 222




Inc. v. Shute, 499 U.S. 585, 590-97 (1991) (regarding consent via a forum selection clause);

Burnham v. Superior Court of Cal., 495 U.S. 604, 628 (1990) (regarding in-state service); In re

Asbestos Prods. Liab. Litig. (No. VI), 921 F.3d 98, 104-05 (3d Cir. 2019) (regarding waiver);

Jasper v. Bexar Cty. Adult Detention Center, 332 F. App’x 718, 719 (3d Cir. 1999) (regarding

consent).

       Here, Plaintiff concedes that Defendant lacks the continuous and systematic contacts to

satisfy the requirements for general jurisdiction. PJ Opp. at 5. The parties therefore dispute

whether specific jurisdiction is satisfied. As to specific personal jurisdiction, a federal court

“engages in a two-step inquiry to determine whether it may exercise personal jurisdiction”: (1)

“whether the relevant state long-arm statute permits the exercise of jurisdiction,” and (2) “if so,

[whether] the exercise of jurisdiction comports with due process” under the Fourteenth

Amendment. Display Works, 182 F. Supp. at 172 (citing IMO Indus., Inc. v. Kiekert AG, 155 F.3d

254, 258-59 (3d Cir. 1998)); see also Fed. R. Civ. P. 4(k)(1)(A) (indicating that service “establishes

personal jurisdiction over a defendant . . . who is subject to the jurisdiction of a court of general

jurisdiction 3 in the state where the district court is located.”). “New Jersey’s long-arm statute

extends the state’s jurisdictional reach as far as the United States Constitution permits, so the

analysis turns on the federal constitutional standard for personal jurisdiction.” Id. (citing IMO

Industries, 155 F.3d at 259). Accordingly, the two steps are collapsed into one and “we ask

whether, under the Due Process Clause, the defendant has certain minimum contacts with [New

Jersey] such that the maintenance of the suit does not offend traditional notions of fair play and

substantial justice.” O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007) (internal




3
  General jurisdiction as used in Rule 4(k) refers to subject-matter jurisdiction rather than personal
jurisdiction.
                                                  6
Case 2:21-cv-00928-JMV-JBC Document 15 Filed 08/04/21 Page 7 of 13 PageID: 223




quotation marks omitted). In other words, to establish specific personal jurisdiction, the Due

Process Clause requires (1) minimum contacts between the defendant and the forum; and (2) that

jurisdiction over the defendant comports with “fair play and substantial justice.” Burger King, 471

U.S. at 476 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 320 (1945)).

       The “constitutional touchstone remains whether the defendant purposefully established

‘minimum’ contacts in the forum State.” Id. at 474 (citing Int’l Shoe, 326 U.S. at 316). A

defendant must have “fair warning” that its conduct will subject it to the jurisdiction of a foreign

court. Id. at 472. A defendant’s conduct and connection with the forum state must be such that the

defendant should reasonably anticipate being haled into court there. World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 297 (1980). “Specific jurisdiction requires that the defendant

‘purposefully directed his activities at residents of the forum and the litigation results from alleged

injuries that arise out of or relate to those activities.’” MaxLite, Inc. v. ATG Elecs., Inc., 193 F.

Supp. 3d 371, 384 (D.N.J. 2016) (citing Burger King, 471 U.S. at 472). “The minimum contacts

analysis depends upon ‘the relationship among the defendant, the forum, and the litigation.’” Id.

(quoting Shaffer v. Heitner, 433 U.S. 186, 204 (1977)). Yet, actual “[p]hysical presence within the

forum is not required to establish personal jurisdiction over a nonresident defendant.” Id. (quoting

IMO Industries, 155 F.3d at 259).

       The Third Circuit has laid out a three-part test to determine whether specific jurisdiction

exists as to a particular defendant. O’Connor, 496 F.3d at 317. First, the defendant must have

“purposefully directed [its] activities at the forum.” Id. (internal quotation marks omitted). 4



4
  This factor has also been characterized as “purposeful availment.” Burger King, 471 U.S. at 475.
The factor focuses on contact that the defendant itself created with the forum State. Id. The
“purposefully directed” or “purposeful availment” requirement is designed to prevent a person
from being haled into a jurisdiction “solely as the result of random, fortuitous, or attenuated
contacts” or due to the “unilateral activity of another party or third person.” Id. (internal quotation
                                                  7
Case 2:21-cv-00928-JMV-JBC Document 15 Filed 08/04/21 Page 8 of 13 PageID: 224




Second, the litigation must “arise out of or relate to at least one of those activities.” Id. (internal

quotation marks omitted). Third, if the first two requirements are met, the exercise of jurisdiction

must “otherwise comport with fair play and substantial justice.” Id. (internal quotation marks

omitted).

       When an intentional tort is alleged, a slight variation from the O’Connor three-part test

applies, known as the Calder effects test, O’Connor, 496 F.3d at 317 n.2, stemming from the

Supreme Court’s decision in Calder v. Jones, 465 U.S. 783 (1984). The Calder effects test “can

demonstrate a court’s jurisdiction over a defendant even when the defendant’s contacts with the

forum alone . . . are far too small to comport with the requirements of due process under our

traditional analysis.” Marten, 499 F.3d at 297 (alteration in original) (internal quotation marks

omitted). Under Calder, “an intentional tort directed at the plaintiff and having sufficient impact

upon [the plaintiff] in the forum may suffice to enhance otherwise insufficient contacts with the

forum such that the ‘minimum contacts’ prong of the Due Process test is satisfied.” IMO Indus.,

Inc., 155 F.3d at 260.

       In IMO Industries, the Third Circuit held that the Calder effects test requires a plaintiff to

show that:

               (1) The defendant committed an intentional tort; (2) The plaintiff
               felt the brunt of the harm in the forum such that the forum can be
               said to be the focal point of the harm suffered by the plaintiff as a
               result of that tort; (3) The defendant expressly aimed his tortious
               conduct at the forum such that the forum can be said to be the focal
               point of the tortious activity[.]

Id. at 265-66 (footnote omitted). As to the third prong, “the plaintiff must show that the defendant

knew that the plaintiff would suffer the brunt of the harm caused by the tortious conduct in the


marks omitted) (citing Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774 (1984)); World-Wide
Volkswagen Corp., 44 U.S. at 299; Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.
408, 417 (1984)).
                                                  8
Case 2:21-cv-00928-JMV-JBC Document 15 Filed 08/04/21 Page 9 of 13 PageID: 225




forum, and point to specific activity indicating that the defendant expressly aimed its tortious

conduct at the forum.” Id. at 266. The Calder effects test, as interpreted by the Third Circuit,

requires that a defendant’s “conduct and connection with the forum State are such that he should

reasonably anticipate being haled into court there.” Marten, 499 F.3d at 297 (quoting World-Wide

Volkswagen Corp., 444 U.S. at 297).

          Finally, specific jurisdiction determinations are “claim specific.” Remick v. Manfredy, 238

F.3d 248, 255 (3d Cir. 2001). “[A] conclusion that the District Court has personal jurisdiction

over one of the defendants as to a particular claim asserted by [the plaintiff] does not necessarily

mean that it has personal jurisdiction over that same defendant as to [the plaintiff]’s other claims.”

Id. The Third Circuit has recognized that although it “may not be necessary” to “conduct a claim-

specific analysis” in “every multiple claim case, . . . because there are different considerations in

analyzing jurisdiction over contract claims and over certain tort claims,” such differentiation is

required in certain circumstances. Id.

   III.      ANALYSIS

             A. Subject-Matter Jurisdiction

          Defendant argues that the Complaint contains insufficient facts to establish diversity

jurisdiction. SMJ Br. at 1-2. The Court agrees. To establish diversity jurisdiction pursuant to 28

U.S.C. § 1332(a), “the party asserting jurisdiction must show that there is complete diversity of

citizenship among the parties and an amount in controversy exceeding $75,000.” Schneller ex rel.

Schneller v. Crozer Chester Med. Ctr., 387 F. App’x 289, 292 (3d Cir. 2010). “[T]he citizenship

of an LLC is determined by the citizenship of its members.” Lincoln Benefit Life Co. v. AEI Life,

LLC, 800 F.3d 99, 104 (3d Cir. 2015). And “[a] natural person is deemed to be a citizen of the

state where he is domiciled.” Id.



                                                   9
Case 2:21-cv-00928-JMV-JBC Document 15 Filed 08/04/21 Page 10 of 13 PageID: 226




        The Complaint alleges that Defendant is a resident of Montana. Compl. at ¶ 14. But as for

 Plaintiff – a limited liability company – the Complaint alleges only that it “is a domestic limited

 liability company registered in New Jersey” and that Alice Lee Giannetta is the sole member. Id.

 ¶¶ 14, 3. The Complaint fails to allege the citizenship of Giannetta and, as a result, Plaintiff has

 failed to satisfy its burden of establishing subject-matter jurisdiction. 5 Defendant’s motion to

 dismiss for lack of subject-matter jurisdiction is granted.

            B. Personal Jurisdiction 6

        Defendant argues that this Court lacks personal jurisdiction over her because she is a citizen

 and resident of Montana, has no business or personal connection with New Jersey, and the

 allegedly defamatory press release was not published or distributed to any New Jersey residents.

 PJ Br. at 2. In opposition, Plaintiff contends that specific personal jurisdiction is proper because

 Defendant committed an intentional tort against a New Jersey company. PJ Opp. at 9.

        The Complaint alleges that Defendant committed intentional torts against Plaintiff and,

 therefore, this Court’s analysis is guided by the Calder effects test. IMO Indus., 155 F.3d at 259-

 60. As discussed above, the Calder effects test requires Plaintiff to show that (1) the defendant

 “committed an intentional tort”; (2) that Plaintiff “felt the brunt of the harm in the forum such that

 the forum can be said to be the focal point of the harm suffered by the plaintiff as a result of that




 5
   Plaintiff’s opposition brief to the motion to dismiss for lack of subject-matter jurisdiction
 indicates that “Mrs. World, LLC is a New Jersey limited liability company with two members,
 Alice Lee Giannetta who resides in New York and Michael V. Calabro who resides in New Jersey.
 SMJ Opp. at 2. While, if true, this would apparently satisfy the diversity requirement of 28 U.S.C.
 § 1332(a), Defendant’s motion presents a facial attack, and this Court can only assess its subject-
 matter jurisdiction based on the allegations in the Complaint. Davis, 824 F.3d at 346.

 6
  Specific jurisdiction determinations are “claim specific.” Remick v. Manfredy, 238 F.3d 248, 255
 (3d Cir. 2001). Here, because the challenged conduct is the same for both Counts raised in the
 Complaint, the Court conducts a single analysis.
                                                  10
Case 2:21-cv-00928-JMV-JBC Document 15 Filed 08/04/21 Page 11 of 13 PageID: 227




 tort”; and (3) that the defendant “expressly aimed [their] tortious conduct at the forum such that

 the forum can be said to be the focal point of the tortious activity.” Id. at 265-66. As to the first

 element, Plaintiff has alleged that Defendant committed an intentional tort. However, Plaintiff

 fails to satisfy the remaining elements of the test and, therefore, has failed to demonstrate that

 personal jurisdiction over Defendant is proper. Plaintiff has not presented facts from which this

 Court could conclude that Defendant aimed its tortious conduct at New Jersey or that Plaintiff

 suffered the brunt of its harm in New Jersey.

         Other than the allegation that “Mrs. World LLC is a domestic limited liability company

 formed and registered in New Jersey,” Compl. ¶¶ 1, 14, few, if any, allegations in the Complaint

 appear relevant to the second and third elements of the Calder effects test. The Complaint includes

 the assertions that Defendant “purposefully availed her wrongful conduct of tortious interference

 with a contract against Plaintiff, a New Jersey citizen,” and that the Defendant’s act was “directed

 at the forum state of New Jersey.” Id. ¶¶ 19-20. These conclusory allegations are insufficient.

 The Third Circuit has made clear that “the Calder ‘effects test’ can only be satisfied if the plaintiff

 can point to contacts which demonstrate that the defendant expressly aimed its tortious conduct at

 the forum, and thereby made the forum the focal point of the tortious activity.” IMO Indus. 155

 F.3d at 265. Critically, the Circuit cautioned that “[s]imply asserting that the defendant knew that

 the plaintiff’s principal place of business was located in the forum [is] insufficient in itself to meet

 this requirement.” Id.

         Plaintiff also attached the declaration of Alice Lee Giannetta to its opposition brief, 7 which



 7
  Defendant seeks to strike the Giannetta Declaration “on the grounds that it was filed without
 court order beyond the time permitted for plaintiff to file any documents in opposition to the
 motion . . . to dismiss for lack of personal jurisdiction.” D.E. 13 at 1. As Plaintiff’s counsel
 explained in a letter at D.E. 14, the Giannetta Declaration was initially filed as an exhibit to
 Plaintiff’s opposition brief (D.E. 8-1). The Giannetta Declaration was filed again as a corrected
                                                   11
Case 2:21-cv-00928-JMV-JBC Document 15 Filed 08/04/21 Page 12 of 13 PageID: 228




 indicates that Defendant had some ties to New Jersey; however, none of these New Jersey

 connections relate to the challenged conduct of sending a libelous email to the Sri Lanka partners.

 For example, the Declaration provides that Defendant is the Vice President of three different

 beauty pageant companies that conduct business in New Jersey, D.E. 8-1, ¶ 6; she conducts pageant

 business in New Jersey with her “New Jersey Partners,” id. ¶ 7; she is paid by the New Jersey

 partners for this work, id. ¶ 9; she communicates with the New Jersey Partners through phone,

 email, What’s App, and Facebook to conduct business, id. ¶ 12; and she profits from the New

 Jersey Partners and New Jersey contestants in pageants she oversees, id. ¶¶ 23-26. These contacts

 do not involve the Sri Lanka Partners or the alleged libelous statement. Therefore, these New

 Jersey contacts are insufficient to confer specific personal jurisdiction in this case. None of these

 contacts relate to Defendant’s conduct about which Plaintiff complains in this action. As a result,

 the Court is not satisfied that it has specific personal jurisdiction over Defendant, and Defendant’s

 motion to dismiss for lack of personal jurisdiction is granted.

    IV.      CONCLUSION

          For the reasons set for above, Defendant’s motions to dismiss are GRANTED and the

 motion to strike is DENIED. The dismissal is without prejudice and Plaintiff shall have thirty

 (30) days to file an amended complaint that cures the deficiencies noted herein. If Plaintiff does




 exhibit to remedy a single typo in the originally filed version at ¶ 4; Plaintiff corrected the date on
 which Mr. Michael Calabro began serving as Mrs. World LLC’s President from February 12, 2021
 to February 19, 2021. Although, as Defendant points out in her Reply, Plaintiff’s opposition
 briefing and the original Giannetta Declaration were filed one day late, the Court will still consider
 the filing. Plaintiff is cautioned that the Court’s deadlines must be strictly adhered to in any future
 filings. Defendant’s motion to strike, D.E. 13, is denied.
                                                   12
Case 2:21-cv-00928-JMV-JBC Document 15 Filed 08/04/21 Page 13 of 13 PageID: 229




 not file an amended complaint within that time, this matter will be closed. An appropriate Order

 accompanies this Opinion.

 Dated: August 4, 2021

                                                    __________________________
                                                    John Michael Vazquez, U.S.D.J.




                                               13
